Citation Nr: 0822900	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  02-10 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for left foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and an acquaintance


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 2000 to February 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

In an August 2005 decision, the Board denied the veteran's 
claim.  The veteran appealed this denial to the United States 
Court of Appeals for Veterans Claims (Court).  In a 
memorandum decision, dated in October 2007 and with judgment 
entered in November 2007, the Court took action affirming the 
Board's decision in part and vacating it in part.  The Court 
noted that it was vacating the decision as to the underlying 
increased evaluation issue on the grounds that there was an 
inadequate statement of reasons and bases for the Board's 
findings and conclusions.  At the same time, the Court 
rejected the arguments of the veteran's representative (1) 
that the Board failed to consider a separate disability 
evaluation for left ankle residuals, and (2) that the veteran 
was prejudiced by an error in notification pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  

The Board separately notes that, in the August 2005 decision, 
the Board remanded the claim of entitlement to service 
connection for a right foot condition, secondary to left foot 
plantar fasciitis, for additional development consisting of 
the issuance of a letter from the Appeals Management Center 
(AMC) notifying the veteran of her obligation to submit a 
timely Substantive Appeal on that claim.  There is no 
documentation from the AMC of record to suggest that action 
has been accomplished that would warrant the case to be 
returned to the Board on this matter, and the Board will 
accordingly not address the claim in the present action.

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

In the aforementioned memorandum decision, the Court asserted 
the need for an adequate statement of reasons and bases in 
regard to the claim for an initial evaluation in excess of 10 
percent for left foot plantar fasciitis and specifically 
cited to 38 C.F.R. §§ 4.40, 4.45, and 4.71a (Diagnostic Code 
5284).  

A review of the claims file indicates that the veteran's last 
VA examination addressing her left foot disorder was 
conducted in July 2004, nearly four years ago.  Given the 
concerns of the Court and the veteran's assertions as to the 
degree of the severity of her disorder, the Board finds that 
a new VA examination is "necessary" under 38 U.S.C.A. 
§ 5103A(d) (West 2002) in this case, so that an adequate 
statement of reasons and bases can be provided in any further 
adjudicative actions.  See VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal.  This letter must inform 
the veteran about the information and 
evidence that is necessary to 
substantiate the claim, and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the veteran.  The veteran 
should also be notified that, in cases 
where service connection is granted, both 
a disability evaluation and an effective 
date for that evaluation will be granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected left 
foot plantar fasciitis.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner, including range of motion 
testing, should be performed.  In 
discussing the relevant clinical 
findings, the examiner should provide 
commentary as to the overall severity of 
the left foot disorder, with a discussion 
of the extent of any painful motion, 
functional loss due to pain, excess 
fatigability, weakness, and additional 
disability during flare-ups.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claim of 
entitlement to an initial evaluation in 
excess of 10 percent for left foot 
plantar fasciitis should be 
readjudicated.  This readjudication 
should include consideration of all 
applicable diagnostic codes under 
38 C.F.R. § 4.71a, as well as the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  
If the determination remains less than 
fully favorable to the veteran, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



